DETAILED ACTION
Response to Arguments
	Telephonic Interview
	During the interview held on 1/20/22, the previous examiner indicated that the proposed amendment to claim 1, where the diffuser has a circumferential edge having a constant diameter, would overcome the Lee reference.  That indication appears to have been a mistake.  Lee discloses an inner circumferential edge defining a center opening of the diffuser 130. The center opening has a constant diameter and permits the tube 120 to pass therethrough.  Lee, however, does not disclose wherein the outermost circumferential edge of the diffuser 130 has a constant diameter.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) are: the term "adjustment means for adjusting said outlet holes" in Claim 13, and the terms “means for supplying the combustion air” and “means for supplying the fuel” in Claim 16.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “adjustment means for adjusting said outlet holes” in Claim 13 is defined on Page 8, lines 22-25 of the specification as an additional tubular body that is slidable with respect to the inner tubular body (Figure 1, 3) so as to partially or totally overlap the holes (Figure 1, 17) to adjust the diameter thereof.
The “means for supplying the combustion air” in Claim 16 is defined as the inlet of the outer tubular body, labelled 101 in Figure 3.
The “means for supplying the fuel” in Claim 16 is defined as the inlet of the inner tubular body, labelled 102 in Figure 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “said ratio . . . preferably equal to 2.8”, which renders the claim indefinite for failing to establish the limitations required by the claim.  One of ordinary skill in the art at the time of the claimed invention would not be able to ascertain if the velocity ratio disclosed is essential or optional, which renders the claim indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 101697123 B1) in view of Gangoli et al (US 20160348904 A1).
Regarding Claim 1, Lee et al teaches a combustion head for burners (Figure 2), comprising: 
an outer tubular body (Figure 1, 110) for channeling combustion air (Paragraph 0031), said body extending along a main axis of the head (Figure 1, extension of outer body 110 along axis S) to an emission portion thereof arranged in proximity to a flame (Figure 5, extension of 110 towards flame F inside combustion chamber FR);
 an inner tubular body (Figure 1, 120) for channeling a fuel (Paragraph 0031), said body extending along said main axis of the head (Figure 1, extension of 120 along axis S) to an emission portion thereof arranged in proximity to the flame (Figure 5, extension of 120 towards flame F inside combustion chamber FR), said inner tubular body having a plurality of radially 
a diffuser extending between the inner tubular body and the outer tubular body (Figure 1, 130), said diffuser being disc-shaped (Figure 3, annular profile of 130) and having a  circumferential edge having a constant diameter smaller than the diameter of the outer tubular body (the circumferential edge is the inner edge of the center opening where the tube 120 passes through), there being defined a circumferential passage slot between said diffuser and the outer tubular body (Figure 3, space between 111 and 130, including marked grooves 131) for passage of the combustion air at a peripheral area of the head (Paragraph 0034), said fuel emission conduits having respective fuel outlet apertures arranged at the circumferential passage slot for passage of the combustion air so as to realize a mixture of the fuel and the combustion air (Paragraph 0037); and 
characterized in that the outer tubular body has a lip converging towards the main axis (Figure 3, side neck 111) at the emission portion so as to define a narrowing of the circumferential passage slot for passage of the combustion air (Figure 4, reduction in diameter of 110 caused by side neck 111); 
Lee et al also teaches a dimensional ratio of the diameter of the diffuser to the diameter of the outer tubular body at the convergent lip ranging between 0.78 and 0.9 (Paragraph 0021, ratio of diameters may be about 0.9), but does not teach wherein for the predefined flow rates of fuel and combustion air, the ratio of the velocity of the fuel exiting from the outlet aperture to the velocity of the combustion air exiting from the passage circumferential passage slot ranges between 1.8 and 3.
However, Gangoli et al teaches a combustion head, wherein for the predefined flow rates of fuel and combustion air (Figure 2A, F1 and F3), the ratio of the velocity of the fuel exiting from an active jet (Figure 2A, flow F1 from jet 22) to the velocity of the combustion air exiting from a staging jet (Figure 2A, flow F3 from jet 30) ranges between 1.8 and 3 (Paragraph 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the ratio of the fuel and air flow rates of Lee et al to include a ratio between 1.8 and 3 in view of the teachings of Gangoli et al to optimize NOx reductions by controlling the rate of air-fuel mixing prior to combustion.
Claims 1-6, 8-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 101697123 B1) in view of Motegi (US 5863192 A).
Regarding Claim 1, Lee et al teaches a combustion head for burners (Figure 2), comprising: 
an outer tubular body (Figure 1, 110) to channel combustion air (Paragraph 0031), said body extending along a main axis of the head (Figure 1, extension of outer body 110 along axis S) to an emission portion thereof arranged in proximity to a flame (Figure 5, extension of 110 towards flame F inside combustion chamber FR);
 an inner tubular body (Figure 1, 120) to channel a fuel (Paragraph 0031), said body extending along said main axis of the head (Figure 1, extension of 120 along axis S) to an emission portion thereof arranged in proximity to the flame (Figure 5, extension of 120 towards flame F inside combustion chamber FR), said inner tubular body having a plurality of radially extending fuel emission conduits in the space surrounded by the outer tubular body (Figures 2 and 4, injection pipes 140 extending radially from 120); 
a diffuser extending between the inner tubular body and the outer tubular body (Figure 1, 130), said diffuser being disc-shaped (Figure 3, annular profile of 130) and having a circumferential edge having a constant diameter smaller than the diameter of the outer tubular body (circumferential edge = inner edge of the center opening for the tube 120), there being defined a circumferential passage slot between said diffuser and the outer tubular body (Figure 3, space between 111 and 130, including marked grooves 131) for passage of the combustion 
characterized in that the outer tubular body has a lip converging towards the main axis (Figure 3, side neck 111) at the emission portion so as to define a narrowing of the circumferential slot for passage of the combustion air (Figure 4, reduction in diameter of 110 caused by side neck 111); 
Lee et al also teaches a dimensional ratio of the diameter of the diffuser to the diameter of the outer tubular body at the convergent lip ranging between 0.78 and 0.9 (Paragraph 0021, ratio of diameters may be about 0.9), but does not teach wherein for the predefined flow rates of fuel and combustion air, the ratio of the velocity of the fuel exiting from the outlet aperture to the velocity of the combustion air exiting from the passage slot ranges between 1.8 and 3.
However, Motegi teaches a combustion head, wherein for the predefined flow rates of fuel and combustion air, the ratio of the velocity of the fuel exiting from the outlet aperture to the velocity of the combustion air exiting from the passage slot ranges between 1.8 and 3 (Figure 7, air/fuel velocity ratio of 0.3 to 0.4 disclosed covers the disclosed fuel/air velocity ratio as claimed).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the ratio of the fuel and air flow rates of Lee et al to include a ratio between 1.8 and 3.0 in view of the teachings of Motegi to reduce the total NOx emissions produced by the burner.
Regarding Claim 2, 
Regarding Claim 3, Lee et al in view of Motegi teaches a convergent lip (Lee et al Figure 4, 111) characterized in that said convergent lip is shaped in a curved fashion (Lee et al Figure 4, profile of 111).
For the purposes of this rejection, the examiner considers the definition of the term “curved” to be, according to Oxford Languages, “having the form of a curve; bent.”
Regarding Claim 4, Lee et al does not teach the head characterized in that the ratio of the diameter of the diffuser to the diameter of the outer tubular body at the convergent lip is equal to 0.8.
However, Motegi teaches a combustion head (Figure 24A) characterized in that the ratio of the diameter of the diffuser (Figure 24A, diameter of 4) to the diameter of the outer tubular body (Figure 24A, diameter of outler air tube 2, see also Column 15, lines 11-12 “the overall air introducing area”) at the convergent lip is equal to 0.8 (Column 15, lines 10-12, range disclosed includes a ratio of 0.8, see also Figure 25).
In view of the teachings of Motegi, one of ordinary skill in the art at the time of the invention would be motivated to modify the ratio of the diameter of the diffuser to the diameter of the outer tubular body taught by Lee et al to be 0.8 to improve and optimize the recirculation flow of combustion gas, which promotes the reduction of NOx emissions. 
Regarding Claim 5, Lee et al in view of Motegi does not teach wherein the combustion head is characterized in that the thickness of the passage slot at the convergent lip is greater than the diameter of the aperture of each emission conduit.
However, Motegi teaches in a separate embodiment a combustion head (Figure 27B) characterized in that the thickness of a passage slot (Figure 27B, 28) is greater than the diameter of the aperture of each emission conduit (Figure 27B, diameter of injection conduit 5 is less than the width of 28).
In view of the teachings of the alternate embodiment disclosed by Motegi, one of ordinary skill in the art at the time of the invention would be motivated to modify the passage slot 
Regarding Claim 6, Lee et al in view of Motegi teaches a combustion head characterized in that the diffuser is arranged in a position that is substantially aligned with the circumferential passage slot (Lee et al Figure 2).
Regarding Claim 8, Lee et al does not teach wherein the fuel emission conduits are arranged upstream of the diffuser with respect to a combustion air supply direction. 
However, Motegi teaches wherein the fuel emission conduits are arranged upstream of the diffuser with respect to a combustion air supply direction (Figures 8A and 8B, positioning of injecting pipes 5 upstream of shield member 4).
In view of the teachings of Motegi, an ordinary person skilled in the art at the time of the invention would be motivated to modify the arrangement of the fuel emission conduits present in Lee et al to be upstream of the diffuser to ensure air-fuel mixing occurs prior to the discharge of combustion air from the combustion head.
Regarding Claim 9, Lee et al in view of Motegi teaches wherein the fuel emission conduits are rectilinear in extension (Lee et al Figures 2 and 4, straight extension of conduits 140) and perpendicular with respect to the inner tubular body (Lee et al Figure 4, extension of 140 perpendicular to extending direction of 120).
Regarding Claim 10, Lee et al in view of Motegi teaches wherein the emission conduits have respective outlet apertures (Lee et al Figure 4, 141) that are levelled with respect to the circumferential passage edge of the disc-shaped diffuser (Lee et al Figure 4).
Regarding Claim 11, 
Regarding Claim 12, Lee et al does not teach wherein said nose-like protrusion has fuel outlet holes to define a flame retainer.
However, Motegi teaches wherein said nose-like protrusion (Figure 8A, protruding section of fuel pipe 1 downstream of disc member 9) has fuel outlet holes to define a flame retainer (Figure 8A, 16).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the nose-like protrusion of Lee et al to include fuel outlet holes in view of the teachings of fuel outlet holes to provide a source of auxiliary fuel injection, which can improve NOx reduction capabilities of the combustion head by maintaining the air/fuel mixture ratio throughout the combustion process.
Regarding Claim 14, Lee et al in view of Motegi teaches a combustion head (Lee et al Figure 2) characterized in that said diffuser (Lee et al Figure 2, 130) has through holes for the air to outflow towards the flame (Lee et al Figure 2, 134), wherein said through holes extend in the same direction as the combustion air supply direction (Lee et al Figure 2).
Regarding Claim 15, Lee et al in view of Motegi teaches a combustion head characterized in that it comprises an additional conduit (Lee et al Figure 1, 121) for the combustion air (Lee et al Paragraph 0033), said conduit being arranged inside the inner tubular body (Lee et al Figure 1) and having an outlet section beyond the diffuser (Lee et al Figure 2, outlet of 121 downstream of 130), with respect to a combustion air supply direction (Lee et al Figure 1, outlets of air from 110 and 121 are coaxial).
Regarding Claim 16, Lee et al in view of Motegi teaches a burner (Lee et al Figure 1, 100) comprising: means for supplying the combustion air according to a predetermined flow rate (Lee et al Figure 1, blower 112); and means for supplying the fuel according to a predetermined flow rate (Lee et al Figure 1, inlet of 120 extending perpendicular to axial direction S, see also Motegi Figure 7 for disclosure of predetermined flow rate); characterized in that it comprises a combustion head (Lee et al Figure 2) wherein the air supply means  is connected between the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Motegi and in further view of Hermann (DE 3738141 A1).
Regarding Claim 7, Lee et al in view of Motegi teaches a combustion head characterized in that the diffuser is connected to the inner tubular body (Lee et al Figure 2, mating surfaces of 120 and 130), but does not teach wherein together they define a single structure that is movable axially with respect to the outer tubular body, said single structure being movable from a position that is substantially aligned with the circumferential passage slot to a position further upstream with respect to the circumferential passage slot along a combustion air supply direction.
However, Hermann teaches a combustion head comprising a diffuser cone (Figure 2, 2) connected to a tubular body (Figure 2, assembly of 18 and 10), wherein together they define a single structure that is movable axially with respect to the outer tubular body (Paragraph 0016, disclosed assembly is movable with respect to axis 48), said single structure being movable from a position that is substantially aligned with a slot (Figure 2, alignment of cone 2 with outlet of annular gap 44) to a position further upstream with respect to the slot along a combustion air supply direction (Paragraph 0006, predetermination of the size of the annular gap may be caused by movie the assembly upstream of the outlet of annular gap 44).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the assembly of the diffuser and inner tubular body of Lee et al in view of Motegi to make the assembly movable with respect to the longitudinal axis in view of the teachings of Hermann to allow users to modify the point of air/fuel entrainment to be further upstream from the outlet of the combustion head, improving control of the total NOx emissions produced by the burner.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Motegi and in further view of Cadima et al (US 20140199647 A1).
Regarding Claim 13, Lee et al in view of Motegi does not teach adjustment means for adjusting said outlet holes, said means being configured to adjust the aperture of said outlet holes and being controllable manually or in an automated manner from the outside of the head.
However, Cadima teaches a burner tube (Figures 3-4, 100) characterized in that it comprises adjustment means for adjusting an outlet hole (Figure 4, outlet window 129 adjusted by shutter 130), said means being configured to adjust the aperture of said outlet holes and being controllable manually (Paragraph 0038, “a user can rotate shutter 130 on burner tube 120. . .”) or in an automated manner from the outside of the head.
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the outlet holes of the nose-like protrusions of Lee et al to include an adjustment meants for the outlet holes of the protrusion in view of the teachings of Cadima to enable direct control the auxiliary fuel injection discharged from the nose-like protrusion, allowing for users to disable the discharge of auxiliary fuel if desired and further control the air-fuel ratio over time.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762